EXHIBIT 10.10(l)

FIFTH AMENDMENT TO LEASE

(Salt Lake 16)

THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
August 7, 2006 to be effective as of the Effective Date (as defined hereinbelow)
by and between SYUFY PROPERTIES, INC., a California corporation (“Landlord”),
and CENTURY THEATRES, INC., a California corporation (“Tenant”).

R E C I T A L S:

A. SYUT Properties, Inc., a Utah corporation (“Original Landlord”) and Century
Theatres of Utah, Inc., a Utah corporation (“Original Tenant”), entered into a
certain Lease dated as of September 30, 1995 (the “Original Lease”), for certain
premises located in Salt Lake City, Utah.

B. The Original Lease has been previously amended by (i) that certain First
Amendment to Lease dated as of January 4, 1998 (the “First Amendment”),
(ii) that certain Second Amendment to Lease dated as of September 1, 2000 (the
“Second Amendment”), (iii) that certain Third Amendment to Lease dated as of
April 15, 2005 (the “Third Amendment”), and (iv) that certain Fourth Amendment
to Lease dated as of April 15, 2005 (the “Fourth Amendment”); the Original Lease
as heretofore amended is referred to herein as the “Lease”).

C. Tenant has succeeded to the interests and assumed the obligations of Original
Tenant as the lessee under the Lease.

D. Landlord has succeeded to the interests and assumed the obligation of
Original Landlord as the lessor under the Lease.

E. Landlord and Tenant now desire to further amend the Lease, upon the terms and
conditions set forth in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the Lease is hereby modified and
amended, and Landlord and Tenant hereby agree, as follows:

1. Recitals Incorporated; Certain Defined Terms. The Recitals set forth above
are incorporated into this Amendment and shall be deemed terms and provisions
hereof, the same as if fully set forth in this Paragraph 1. Capitalized terms
that are used but not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Lease.

2. Effectiveness. The parties are entering into this Amendment in connection
with the contemplated acquisition of all the outstanding capital stock of
Century Theatres, Inc. by Cinemark Holdings, Inc. and Cinemark USA, Inc. (the
“Acquisition”) pursuant to a Stock Purchase Agreement dated as of the date
hereof (the “Stock Purchase Agreement”). This Amendment shall become
automatically effective upon, and only upon, the closing of the Acquisition (the
“Effective Date”). In the event the Acquisition is not consummated and the Stock
Purchase Agreement is terminated, this Agreement shall become void ab initio and
of no force and effect.



--------------------------------------------------------------------------------

3. Initial Term of Lease and Extension Options. Notwithstanding anything to the
contrary in the Lease but subject to the provisions of the Lease applicable to
the exercise an validity of such Renewal Terms, the Initial Term of the Lease is
hereby extended to and shall expire on September 30, 2016 and rather than two
(2) Renewal Terms of five (5) years each (as provided in the Lease), Tenant
shall have the option to extend the Initial Term for four (4) consecutive
Renewal Terms of five (5) years each, followed by one (1) additional and final
Renewal Term of four (4) years.

4. Sections 2.01(B) and 2.01(C) of the Original Lease shall be reinstated.

5. Section 6.02(C) of the Original Lease shall be amended by deleting “Tenant’s
Building (excluding foundations and footings),” from the 1st and 2nd lines.

6. Section 7.01(A) of the Original Lease shall be amended by deleting the last
sentence in its entirety.

7. Section 14.06 of the Original Lease shall be amended by deleting “ “thirty
percent (30%) of the Building or” from the 2nd line.

8. Self-Insurance of Property/Casualty Risks. Notwithstanding anything to the
contrary set forth in the Lease, during any period in which Tenant maintains a
Net Worth (as defined below) of at least One Hundred Million Dollars
($100,000,000.00), Tenant may self insure the so-called “physical property
damage insurance” otherwise required to be maintained by Tenant pursuant to the
Lease. As used herein, the “Net Worth” of Tenant at any given time shall mean an
amount equal to the sum of (A) the product of (1) Tenant’s so-called EBITDA
(i.e., earnings before interest, income taxes, depreciation and amortization),
calculated in accordance with commercially reasonable past practice preceding
the Effective Date by Tenant’s parent corporation, over the 12-month period
immediately preceding the time of measurement, multiplied by (2) eight (8), plus
(B) the amount of cash and cash equivalents held by Tenant on the most recent
anniversary of Tenant’s annual insurance renewal date, minus (C) the amount of
outstanding funded debt of Tenant on such determination date.

9. Damage and Destruction – Repairs by Tenant. Notwithstanding anything to the
contrary contained in the Lease, the following shall apply to repairs and
restoration upon damage or destruction:

(A) Tenant’s Obligation to Repair. If the Leased Premises are damaged or
destroyed by any peril after the Commencement Date of this Lease, then Tenant
shall repair the damage and restore the Leased Premises in accordance with this
(A) and (B), except as provided in subsection (B) hereinbelow. Unless Tenant is
not required to effect the repairs and restoration pursuant to subsection
(B) below, Tenant shall promptly apply for and diligently seek to obtain all
necessary governmental permits and approvals for the repair and restoration of
the Leased Premises and, upon issuance of such governmental permits and
approvals, promptly commence and diligently prosecute the

 

2



--------------------------------------------------------------------------------

completion of the repairs and restoration of the Leased Premises (to the extent
permitted by applicable law) to substantially the same condition in which the
Leased Premises were immediately prior to such damage or destruction (subject to
any alterations which Tenant would be permitted to make to the Leased Premises
pursuant to this Lease).

(B) Damage in Excess of 20%. If the Leased Premises are damaged or destroyed by
fire or other casualty which occurs in the last two (2) years of the Initial
Term or any Renewal Term and Tenant has no further options to extend the term of
the Lease, and if the cost to repair such damage or to restore the Leased
Premises as required in Section (A) exceeds twenty percent (20%) of the
replacement cost of the Leased Premises (as determined by an independent
architect selected by Tenant and approved by Landlord in Landlord’s reasonable
discretion) and such damage makes it impracticable to operate the Leased
Premises in the reasonable business judgment of Tenant, then (i) Tenant shall
have the option, upon notice to Landlord not later than one hundred eighty
(180) days following the occurrence of the applicable casualty, not to undertake
the repairs and restoration of the Leased Premises, and (ii) if Tenant so elects
not to undertake the repairs and restoration, then Tenant nevertheless shall
pave or restore the surface of the Premises to a graded and landscaped surface.

Notwithstanding anything to the contrary contained in the Lease, the proceeds of
any property insurance maintained by Tenant (including proceeds of
self-insurance, if applicable), net of actual-out-of-pocket costs to adjust and
settle the loss, shall be distributed to and used by Tenant, in accordance with
the Lease.

10. Permitted Assignments and Release. Notwithstanding anything in the Lease to
the contrary, the following shall apply and control:

Subject to the next sentence, Tenant may sublet or assign this Lease only upon
receipt of Landlord’s written consent which consent Landlord agrees shall not be
unreasonably withheld, delayed or conditioned. Notwithstanding anything in this
Lease to the contrary, it is agreed that at any time during the term of this
Lease, Tenant may, without Landlord’s consent or approval (but only upon prior
written notice to Landlord), assign this Lease or sublet the Leased Premises to:
(i) any wholly-owned subsidiary of Tenant, (ii) any corporation, trust,
partnership or individual that owns fifty percent (50%) or more of the issued
and outstanding stock of Tenant, or (iii) any legal entity that is engaged in
the motion picture exhibition business and operates motion picture theater
complexes containing at least 100 theater screens (auditoria), excluding the
Leased Premises and any other premises concurrently being acquired from Tenant.
A change in control of Tenant shall not constitute an assignment of this Lease
requiring Landlord’s consent or approval, provided, however, that if any
assignee under clause (i) above ceases to be a wholly owned subsidiary of
Tenant, then the same shall be deemed to constitute an assignment which is
prohibited without Landlord’s approval under Article XI of the Lease.

 

3



--------------------------------------------------------------------------------

If Tenant shall assign this Lease pursuant to clause (ii) or clause (iii) above,
and provided that (A) the assignee assumes in writing all obligations of Tenant
under the Lease and delivers such executed written assumption to Landlord, and
(B) Landlord shall have received from assignee’s chief financial officer or
controller a certification that the Net Worth of the assignee (determined as
provided above) equals or exceeds $100,000,000.00 calculated in accordance with
Cinemark USA, Inc.’s methodology in calculating Net Worth as set forth in
Section 5 hereof, then Tenant shall be released of any and all liability
thereafter arising under the Lease. Except as expressly provided above, no
assignment, subletting or other transfer of the Lease or the Leased Premises
shall relieve or release Tenant from any liabilities or obligations arising
under the Lease.

11. Leasehold Financing. Notwithstanding anything to the contrary contained in
the Lease, Tenant shall have the right, without Landlord’s consent to encumber
the leasehold estate created under the Lease and/or to grant a security interest
in Tenant’s removable trade fixtures, furnishings and equipment located within
the Leased Premises (but not to encumber Landlord’s fee interest in the
Premises), to secure financing provided to Tenant by any bank, thrift
institution, insurance company or other institutional lender. Tenant agrees to
notify Landlord of any such encumbrance. With respect to any such leasehold
financing (and provided that Tenant is not in default under the Lease beyond any
applicable notice or cure period), upon thirty (30) days prior written request
from Tenant, Landlord will execute and deliver to the secured lender a
“Landlord’s Agreement” in the form attached hereto as Exhibit “A-1”.

12. Memorandum of Lease. On the Effective Date, Landlord and Tenant will enter
into and record a short form memorandum of the Lease, in the form of
Exhibit “A-2” attached hereto or otherwise in proper form for recording. Tenant
shall be solely responsible for the cost of recording the memorandum, including
(if applicable) any transfer taxes that may be due and payable in connection
with the Lease.

13. Alterations by Tenant.

Notwithstanding anything in the Lease to the contrary, the following shall apply
and control:

Tenant shall have the right from time to time, at its sole cost and expense, to
make alterations, improvements, or changes in the Leased Premises as Tenant
shall deem necessary or beneficial consistent with Tenant’s exclusive use of the
Leased Premises as a parking lot and/or parking structure, and if Tenant
undertakes such work, Tenant must pursue such work until completion. Tenant
shall fully and completely indemnify Landlord against any mechanics’ or other
liens in connection with the making of such alterations and changes, and shall
pay all costs, expenses, and charges thereof. Alterations, changes and
improvements shall be performed in a first-class manner and must comply with all
laws, zoning regulations and ordinances, and any conditions on permits issued
pursuant thereto.

 

4



--------------------------------------------------------------------------------

14. Alterations and Development by Landlord. Landlord agrees that with respect
to the Entire Premises, the following restrictions shall apply to Landlord’s
usage and improvement thereof:

 

  (a) Any alterations or new construction to the Entire Premises or contiguous
property owned or controlled by Landlord or its affiliates as of the Effective
Date (the “Contiguous Property”) may be made without Tenant’s consent only if
such alterations or new construction do not materially and adversely affect
Tenant’s operations (including, without limitation, parking, access, ingress and
egress to the theatre building and visibility of the theatre building and/or
on-building theatre signage located on the adjacent property owned in fee by
Tenant). Any such alterations or new construction on the Entire Premises and any
cross parking or cross access arrangements between the Entire Premises and the
Contiguous Property will first be submitted to Tenant for approval, not to be
unreasonably withheld or delayed, and Tenant shall be required to identify the
manner in which Tenant’s operations are so affected. If Landlord and Tenant are
unable to agree on whether such alteration or new construction materially and
adversely affects Tenant’s operations, including without limitation, parking,
access, ingress and egress and visibility, the parties agree to submit the issue
to binding arbitration pursuant to the Lease.

 

  (b) Landlord shall not lease, sell or use any space on Non-leased Premises or
the Contiguous Property for operating a motion picture theatre.

 

  (c) Subject to existing leases, licenses and operating agreements, Landlord
shall not lease, license, enter into an operating agreement for, sell or use any
space on Non-leased Premises for operating the following: a bowling alley; a bar
or lounge (other than a bar or lounge that is connected with a restaurant,
deriving fifty percent (50%) of its revenues from the sale of food); a liquor
store (other than first-class or upper-end wine store such as “BevMo”); a bulk
candy store, (other than upper-end candy stores such as Godiva, Sees, Rocky
Mountain Chocolates and similar concepts); a popcorn store; a massage parlor or
adult (i.e., pornographic) book store.

 

  (d) Landlord shall not place any carts, kiosks or other temporary structures
selling food and/or beverages within common areas of the Entire Premises unless
such carts, kiosks or other structures are more than 500 feet from the theatre
located on the adjacent property owned in fee by Tenant. Such carts and kiosks
may not sell any food or beverages sold in the theatre located on the adjacent
property owned in fee by Tenant. Landlord shall not place any vending machines
selling food and/or beverages on the common areas of the Entire Premises unless
such vending machines are more than 500 feet from the theatre located on the
adjacent property owned in fee by Tenant.

 

  (e) Any new buildings shall be limited to retail, restaurant, residential
and/or office uses.

15. Permitted Use and Operations. From and after the Effective Date, Tenant
shall be permitted to use and operate the Leased Premises as and only as: a
parking lot and/or parking structure.

 

5



--------------------------------------------------------------------------------

16. Removal of Equipment, Surrender and Demolition. Upon the expiration of the
Term or earlier termination of the Lease, and provided Tenant is not in default
under the Lease beyond applicable notice and cure periods, and said earlier
termination is not due to Tenant’s default under the Lease, then for a period
extending forty-five (45) days beyond the date of said expiration or
termination, Tenant shall be permitted to remove any and all furniture, fixtures
and equipment owned and installed by Tenant in, on or to the Leased Premises.
Such removal shall be: (a) at Tenant’s sole cost and expense; (b) conducted in
such manner that no liens or claims shall arise or exist in connection
therewith; (c) conducted in a manner to avoid unreasonable interference with the
activities of Landlord and subsequent tenants or occupants upon the Leased
Premises and Tenant shall repair all damages caused by such removal.

Upon surrender of the Leased Premises by Tenant and removal of its equipment
pursuant to the terms of the Lease and this Amendment, Landlord shall be
responsible for the cost of any demolition of the Leased Premises and site
grading and restoration as a result. Such demolition shall be undertaken in
Landlord’s sole discretion and at such times, manner and upon such events as
Landlord solely shall determine.

17. Remedies. The references in Article XV of the Lease to California Code
Sections shall be disregarded. In the event of a breach or default by Tenant
which is not cured within the applicable cure periods, if any, set forth in the
Lease, Landlord shall have any and all remedies now or later allowed by law or
equity.

18. [Intentionally Omitted]

19. Notices. The notices provisions of the Lease, as the case may be, shall be
deemed deleted in their entirety and replaced with the following:

(a) Except as otherwise expressly and specifically in this Lease provided, a
bill, demand, statement, consent, notice or other communication (“notice”) which
either party may desire or be required to give to the other party shall be
deemed sufficiently given or rendered if in writing, delivered personally to the
party to be charged therewith or sent by certified mail (return receipt
requested) or private express mail courier service (postage or delivery or
courier fees fully prepaid) addressed to such party at the addresses set forth
in subparagraph (c) below (including the addresses for copies of notices) and/or
at such other address(es) as such party shall designate to the other party by
notice given as herein provided. If Landlord is notified of the identity and
address of Tenant’s Leasehold Mortgagee, Landlord shall give such party any
notice served upon Tenant hereunder to the last known address of such Leasehold
Mortgagee as provided by Tenant to Landlord by certified mail or private express
courier service. If Tenant is notified of the identity and address of Landlord’s
mortgagee, Tenant shall give such mortgagee any notice served upon Landlord
hereunder to the last known address of such mortgagee as provided by Landlord to
Tenant, by certified mail or private express courier service.

(b) Any notice given in accordance with the foregoing provisions of this Section
shall be deemed effective upon the earlier of (i) if the notice is personally
delivered, the date actually received by intended recipient, (ii) if the notice
is sent by certified mail, five (5) days after the same is mailed, or (iii) if
the notice is sent by private

 

6



--------------------------------------------------------------------------------

overnight courier service (e.g., Federal Express, DHL or similar courier), one
(1) day after the same is delivered to or picked up by such courier. Rejection
or refusal to accept a notice or the inability to deliver same because of a
changed address of which no notice was given shall be deemed to be a receipt of
the notice sent. Notwithstanding any provision to the contrary contained in this
Lease, no provision in this Lease shall preclude service of notices in
accordance with applicable law.

(c) Addresses for Notices to Landlord and Tenant.

Notices are to be delivered, mailed or couriered to the following address(es):

 

  To Landlord:    Syufy Properties, Inc.      c/o Syufy Enterprises, L.P.     
150 Pelican Way      San Rafael, California 94901      Attention: President  
with a copy to:    Syufy Enterprises, L.P.      150 Pelican Way      San Rafael,
California 94901      Attention: General Counsel   and a copy to:    DLA Piper  
   203 North LaSalle      Suite 1900      Chicago, IL 60601      Attention:
David Sickle, Esq.   To Tenant:    Century Theatres, Inc.      c/o Cinemark,
Inc.      3900 Dallas Parkway      Suite 500      Plano, TX 75093     
Attention: Legal Department

Tenant and Landlord may change their respective addresses for purposes of this
Section by giving written notice of such change to the other.

20. Miscellaneous Amendments. Notwithstanding anything contained herein to the
contrary, whenever any of the terms “Leased Premises”, “Demised Premises” or
“Premises” (and whether or not capitalized) is used herein, it shall be
understood to mean the “premises leased hereby”; and whenever the term “Entire
Premises” is used herein (and whether or not capitalized), it shall be
understood to mean all of the contiguous land and buildings owned by Landlord at
this location, which include the premises leased hereby. The term “Non-leased
Premises” shall mean the Entire Premises less the Leased Premises.

 

7



--------------------------------------------------------------------------------

21. Prior Amendments. All of the provisions of the Third Amendment and Fourth
Amendment are hereby deemed to be void ab initio - it being the intent of the
parties hereto that this Amendment shall supersede such Third Amendment and
Fourth Amendment in their entirety.

22. Effect of Amendment. The Amendment modifies and amends the Lease, and the
terms and provisions hereof shall supersede and govern over any contrary or
inconsistent terms and provisions set forth in the Lease. The Lease, as
previously amended and as hereby further amended and modified, remains in full
force and effect and is hereby ratified and confirmed. All future references in
the Lease to the “Lease” shall mean and refer to the Lease, as amended and
modified by this Amendment.

[Signatures Appear on Next Page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date herein above provided.

 

Landlord: SYUFY PROPERTIES, INC., a California corporation By:  

/s/ Raymond W. Syufy

Name:   Raymond W. Syufy Title:   CEO Tenant: CENTURY THEATRES, INC., a
California corporation By:  

/s/ Thomas J. Owens

Name:   Thomas J. Owens Title:   Senior Vice President-Real Estate

 

9